Gilfillan, C. J.
The court below appears to have adopted, in calculating the defendant’s salary and clerk-hire, under ■the act of March 4, 1871, (Laws 1871, c. .90,) these two ■propositions:
First. That the salary and clerk-hire for a county auditor’s ■entire official year — that is, the year commencing March ist —is to be calculated upon the equalized value of the taxable property in the county for the year preceding such official jear, so that the salary and clerk-hire for, say the entire official year commencing March 1, 1871, and ending February 29, 1872, is to be calculated upon the equalized valuation for the year 1870.
Second. Where the equalized valuation exceeds $1,500,000, the salary is to be calculated at the rate of five mills on each dollar of the first $100,000, one-half of one mill on the dollar of the excess, up to $2,000,000 of such excess, if there be so much, and one-fifth of one mill on each dollar of the excess .above these two sums, to wit, the $100,000 and the $2,000,000, if there be any such excess; so that if the valuation be just $2,500,000, the salary is to be calculated at the rate of five *26mills on the first $100,000, one-half of one mill on $2,000,-000, and one-fifth of one mill on $400,000. The clerk-hire was estimated on the same principle, but at the proper rate.
We think the court was clearly right upon both of these propositions.
Judgment affirmed.